Name: Commission Regulation (EC) No 630/1999 of 24 March 1999 amending Regulation (EC) No 919/94 laying down detailed rules for the application of Council Regulation (EEC) No 404/93 as regards banana producers' organisations
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31999R0630Commission Regulation (EC) No 630/1999 of 24 March 1999 amending Regulation (EC) No 919/94 laying down detailed rules for the application of Council Regulation (EEC) No 404/93 as regards banana producers' organisations Official Journal L 080 , 25/03/1999 P. 0008 - 0008COMMISSION REGULATION (EC) No 630/1999 of 24 March 1999 amending Regulation (EC) No 919/94 laying down detailed rules for the application of Council Regulation (EEC) No 404/93 as regards banana producers' organisationsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas (1), as last amended by Regulation (EC) No 1637/98 (2), and in particular Article 9 thereof,Whereas Commission Regulation (EC) No 919/94 (3) lays down detailed rules governing the recognition of banana producers' organisations and the way they function; whereas, in order to ensure that such organisations are stable and that they achieve their economic objectives, Article 5 of the abovementioned Regulation stipulates a minimum period for which members must undertake to belong to the organisation and a minimum period of notice where they intend to resign;Whereas experience has shown those provisions to be too restrictive; whereas, in order to make it easier for individual producers to become members and for such producers' organisations to function better, the minimum period of membership and the period of notice prior to resignation should be shorter and provisions applying to the fresh fruit and vegetables sector should be adopted on the subject; whereas the Member States should also be granted the possibility of setting a lengthier minimum period of membership; whereas Article 5 of the abovementioned Regulation should be amended accordingly;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas,HAS ADOPTED THIS REGULATION:Article 1 Article 5(c) of Regulation (EC) No 919/94 is replaced by the following:'(c) each member must undertake to belong to the producers' organisation for at least one year and must give written notice of any intention to resign by 31 May at the latest, to take effect on 1 January of the following year. The Member States may set a lengthier minimum period of membership; in that event they shall notify the Commission. The rules of association of producers' organisations may stipulate a lengthier period of notice before resignation becomes effective.`Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 March 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 47, 25. 2. 1993, p. 1.(2) OJ L 210, 28. 7. 1998, p. 28.(3) OJ L 106, 27. 4. 1994, p. 6.